Hancock, Jr., J. (dissenting).
Defendant appeals from his conviction, after a jury trial, for first degree manslaughter (Penal Law, § 125.20, subd 1) in connection with the stabbing death of Samuel Burton on June 28, 1977 in Rochester. Defendant was charged with second degree murder (Penal Law, § 125.25). At trial defendant pleaded justification and also lack of intent to kill or to cause serious physical injury to the victim. Apparently anticipating difficulty with the issue of whether the defendant intended to cause death or serious bodily injury, crucial points in both the second degree murder and first degree manslaughter charges, defense counsel, requesting an instruction, stated: "I am very concerned that the court make it clear that there may also be additional facts aside from the mere death of a victim showing the defendant’s conscious objective was to kill the victim” (emphasis added).
The court, however, instructed the jury that: "a person acts intentionally with respect to a result or to conduct described by a statute defining an offense when his conscious objective is to cause such result or to engage in such conduct. Members of the jury, I charge you that a man intends the ordinary and natural consequences of his act. It’s not necessary to show a man’s intent by his statements, his intent may be inferred from his acts and from the surrounding circumstances. You cannot probe into the mind of a person who is charged with a crime and extract his intentions at the time of the commission of the act. Therefore, we must rely upon the facts and circumstances surrounding the act * * * You may ask yourself how are you going to determine what a man’s intent is? You can only determine that by his acts and by his conduct. Sometimes, * * * acts speak louder than words. Intent is the secret and silent operation of the mind. Its only physical manifestation is the action of the individual in attempting to accomplish the things determined upon him” (emphasis added). Defense counsel excepted to the charge as given.
The charge constitutes reversible error (see Sandstrom v Montana, 442 US 510; United States v Robinson, 545 F2d 301; People v Cavallerio, 71 AD2d 338, 344; People v Thomas, 71 AD2d 280). The vice of the charge is that the jury was told *18only that "a man intends the ordinary and natural consequences of his act.” They were not told that the instruction was permissive, i.e., that "they had a choice, or that they might infer that conclusion” (Sandstrom v Montana, supra, p 515; emphasis added). Instead of being couched in terms of an inference that might be accepted or rejected, the charge was delivered as a categorical and unambiguous declaration: "I charge you that a man intends the ordinary and natural consequences of his act.” When reinforced by the statements that "acts speak louder than words” and the "only physical manifestation [of intent] is the action of the individual in attempting to accomplish the things determined upon him”, the instruction, in my opinion, can only be taken as a direction that if the consequences were natural and ordinary, the jury must find that the defendant intended them.
The sentence relied upon by the District Attorney—"It’s not necessary to show a man’s intent by his statements, his intent may be inferred from his acts and from the surrounding circumstances”—particularly in light of the reference in the next preceding sentence to "his conscious objective * * * to engage in such conduct,” may be interpreted as an instruction relating to the issue of whether a man’s actions were intentional not to whether he intended the consequences that flowed therefrom. The charge condemned by Sandstrom (supra) relates to whether the consequences of actions were intended not to whether the actions which produced the consequences were intentional.
Nor, contrary to the District Attorney’s contention, does the acquittal on the murder charge establish that the jury interpreted as permissive and not mandatory the court’s charge on the intended consequences of a man’s action. The jury, although interpreting the charge as mandatory, could have found that serious physical injury but not death was the ordinary and natural consequence of the defendant’s conduct in stabbing the victim once during a fight in which the victim was attacking the defendant with a butcher knife. With such a finding, if the jury had interpreted the charge on intended consequences as mandatory, a conviction for manslaughter would necessarily have followed.
In view of the importance of the issue, the error in the charge was not harmless and defendant’s conviction should be reversed.
Callahan and Moule JJ., concur with Simons, J.; Carda*19mone, J. P., and Hancock, Jr., J., dissent and vote to reverse the judgment and grant a new trial in an opinion by Hancock, Jr., J.
Judgment affirmed.